DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments to claim 1, 3-5, and 7, in the response filed January 15, 2021, have been entered.
Claims 1-28 are currently pending in the above identified application.

Withdrawn Rejections
The 35 U.S.C. §112, 1st paragraph, rejection(s) of claims 1-28, made of record in the office action mailed September 16, 2020 have been withdrawn due to Applicant’s amendment in the response filed January 15, 2021.
The 35 U.S.C. §112, 2nd paragraph, rejection(s) of claim 4, made of record in the office action mailed September 16, 2020 have been withdrawn due to Applicant’s amendment in the response filed January 15, 2021.

Claim Interpretation
Claim 1 recites the limitation “wherein 1% to 40% by weight of the recombinant non-human collagen fibrils within the network of recombinant-non-human collagen fibrils are in the form of recombinant collagen fibers, and wherein each of the recombinant collagen fibers has a diameter in a range of 1 micron to 10 micron.”  A collagen fiber is interpreted as having a fiber diameter of greater than 1 micron and the claim scope is interpreted as limiting both the amount of fibrils in the form of fiber being 1% to 40% by weight of the network of recombinant-non-human collagen fibrils and these fibers being limited to having a diameter in a range of 1 micron to 10 micron.  Therefore, the network of 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 recites the limitation “further comprising a continuous phase of the recombinant non-human collagen fibrils.”  “Further” implies in addition to what has been previously claimed, which includes a network of recombinant non-human collagen fibrils.  It is unclear if the recombinant non-human collagen fibrils are the same or different or a subset of the recombinant non-human collagen fibrils from claim 1.  If the same, the claim appears to be limiting the form of the recombinant non-human collagen fibrils to continuous phase. However, the use of the term “further” implies additional material or components.  If different, it is unclear if the same limitations from claim 1 apply to the recombinant non-human collagen fibrils, such as the limit weight percentage of the fibrils being in the form of fibers, the fibers limited in size to being in a range of 1 micron to 10 micron.  Claim 3 also recites the limitation “wherein the at least one secondary component is dispersed, encapsulated, or incorporated into the continuous phase such that a concentration of the secondary component within 

	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 16/358,299 (reference application), alternatively in view of US Pub. 2004/0005663 to Bell. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘299 also claims a network of non-human collagen fibrils with an overlapping percent of the collagen in the form of fibers, an overlapping amount of water, and overlapping amount of lubricant.  ‘299 also includes at least one woven or nonwoven material, reading on the at least secondary component in ‘877.  ‘299 also has the collagen can be recombinant collagen. Alternatively, Bell teaches the use of recombinantly produced collagen addresses various ethical, religious, and social dictates and can be tailored and standardized for different applications and market.  Therefore, it would have been obvious to one ordinary to one of ordinary skill in the art before the effective filing date to use recombinant non-human collagen, motivated by the desire to address various ethical, religious, and social dictates as well as allow for the collagen to be tailored and standardized as taught by Bell.


Terminal Disclaimer
Applicant’s terminal disclaimer with applications 15/433,566, 15/433,675, 15/433,676, 15/433,632, 15/433,693, and 15/433,777, in the response filed November 16, 2018, is acknowledged.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that the Obviousness-Type Double Patenting Rejection is moot as a terminal disclaimer has been filed, however there is not terminal disclaimer filed apart from the one submitted November 16, 2018.  Therefore, the rejection stands.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A GILLETT/Examiner, Art Unit 1789